Pearl Jones, plaintiff in error was convicted of the crime of maintaining a place for the illegal sale of intoxicating liquors, and was on December 16th, 1912, sentenced to serve a term of sixty days in the county jail and to pay a fine of four hundred dollars. To reverse this judgment an appeal was perfected by filing in this court, on February 10th, 1913, a petition in error with case-made. Now, on this 6th day of March, 1913, plaintiff in error by his counsel of record has filed a motion to dismiss the appeal. The motion to dismiss is hereby granted, and said appeal is dismissed and the cause is remanded to the county court of Garfield county with direction to enforce its judgment and sentence therein.